UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6920


VICTOR B. PERKINS,

                    Plaintiff - Appellant,

             v.

UNITED STATES FOOD AND DRUG ADMINISTRATION; UNITED STATES
DEPARTMENT OF HEALTH AND HUMAN SERVICES,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Deborah K. Chasanow, Senior District Judge. (1:19-cv-00822-DKC)


Submitted: October 20, 2020                                   Decided: October 23, 2020


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Victor B. Perkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Victor B. Perkins appeals the district court’s orders dismissing his complaint and

denying his motion for reconsideration.    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Perkins v. FDA, No. 1:19-cv-00822-DKC (D. Md. Nov. 20, 2019; June 19, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                          2